DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 051, 902. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim discloses all of the claimed features [see column 11 lines 25-65].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (Pub. No.: US 2014/0073907)
Regarding claim 1, Kumar et al disclose a system for planning and performing a repeat interventional procedure comprising:
a storage device configured to store:
a reference image (pre-operative MRI image or pre-acquired MRI/CT image) of a region of a subject having a reference image coordinate space [see 0056], the reference image including at least one target area [see 0017, 0022-0024, 0031, 0033- 0038, 0056, 0104];
at least one guidance image (ultrasound inter-procedure images) of a region of a subject having a guidance image coordinate space, wherein said guidance images are acquired from a different imaging modality (ultrasound) than the reference image (MRI image) [see 0033-0038];
a registration device configured to register [see 0017, 0032-0034, 0039, 0049, 0054, 0085, 0089, 0109-0112];
the reference image (pre-operative MRI image or pre-acquired MRI/CT image) including the at least one target area to at least one guidance image in the guidance image coordinate space [see 0017, 0045-0049);
a mapped guidance image comprising the at least one guidance image [see 0034-0038], the at least one target area, and at least one biopsy location indicating a location at which an interventional procedure was executed, to the reference image in the reference image coordinate space [see 0017, 0034-0038, 0041, 0048, 0050 and 0118];
an image generation device configured to generate on a display device:
the mapped guidance image based on the registration of the reference image and the guidance images in the guidance image coordinate [see 0034-0038, 0041, 0043, 0049 and 0114];
a planning image which includes the reference image and the at least one target area and at least one biopsy location based on the registration of the mapped guidance image and the reference image in the reference image coordinate space [see 0034-0038, 0043, 0049, 0054, 0083, 0114 and fig 1].


Prior arts not relied on:
Zvuloni et al (Pub. No.:  US 2015/0173619)
Regarding claim 1, Zvuloni et al disclose a system for planning and performing a repeat interventional procedure, comprising: 
a storage device configured to store: 
a reference image (image created from previous scans) of a region of a subject having a reference image coordinate space [see 0163], the reference image including at least one target area [see 0104-0108, 0134] and disclose a plurality of coordinate systems may be used, and a processor programmed to relate one coordinate system to another [see 0163];
at least one guidance image (three-dimensional mapped image) of a region of a subject having a guidance image coordinate space, wherein said at least one guidance image is acquired from a different imaging modality than the reference image [see 0134, 0140-0149, 0163, 0212] by disclosing additional imaging modalities such as ultrasound, CT, fluoroscope, and MRI, and/or of OCT-scanned features may all be expressed and optionally recorded in terms of that unified coordinate system and optionally modeled and displayed. Alternatively, a plurality of coordinate systems may be used, and a processor programmed to relate one coordinate system to another [see 0163];
a registration device configured to register: 
the reference image including the at least one target area to the at least one guidance image in the guidance image coordinate space [see 0140-0149] by disclosing the possibility of mapping an entire organ or large portions of an organ, and the possibility of displaying 3D model of the organ on screen, and the possibility that the resultant mapping may be sufficiently large and sufficiently detailed to provide accurate and repeatable information relating the position, size, and shape of a lesion to known anatomical landmarks in the body, thereby making it possible to `register` a scanning map based on a three-dimensional coordinate system with reference to known or scanned positions of known anatomical landmarks. Such registration of a scan mapping enables comparison of scan data from a plurality of scans performed over time [see 0140];
a mapped guidance image comprising the at least one guidance image, the at least one target area, at least one biopsy location indicating a location at which an interventional procedure was executed, to the reference image in the reference image coordinate space [see 0104-0108, 0140-0149] by disclosing recording data analyses and/or historical data (e.g. from a previous mapping of the organ or region of interest) and/or other known information about the organ or region of interest in context of a same three-dimensional coordinate system as that used to map scan data about the organ [see 0149];
an image generation device configured to generate on a display device [see 0163-0164, 0206]: 
the mapped guidance image based on the registration of the reference image and the guidance image in the guidance image coordinate space [see 0140-0149, 0163]; 
a planning image which includes the reference image and the at least one target area and at least one biopsy location based on the registration of the mapped guidance image and the reference image in the reference image coordinate space [see 0104-0108, 0140-0149, 0166] and disclose a plurality of coordinate systems may be used, and a processor programmed to relate one coordinate system to another [see 0163].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793